 

Exhibit 10.2

 

STATEMENT OF WORK #1

 

This EAP STATEMENT OF WORK #1 (the “Statement of Work”) is effective this 30th
day of May 2020 (“SOW Effective Date”) by and between Mateon Therapeutics INC.,
a Delaware corporation with its principal office at 29397 Agoura Rd., Suite 107,
Agoura Hills, CA 91301, USA (“Mateon”) and IMPATIENS N.V. acting under the trade
name myTomorrows, a company formed and registered under the laws of the
Netherlands, and located at Anthony Fokkerweg 61, 1059 CP, Amsterdam, The
Netherlands (“Impatients”) will be incorporated into the Expanded Access Program
(EAP) Master Services Agreement between Mateon and Impatients dated 30h May 2020
(the “Agreement”). Capitalized terms used in this Statement of Work will have
the same meaning as set forth in the Agreement.

 

Mateon hereby engages Impatients to provide Services, as follows:

 

1.Services.

 

Impatients shall support Mateon with the setting up and executing of a Free of
Charge Expanded Access Program in the Territory. The Services shall include:

 

  ● Site management / physician engagement services   ● Patient qualification;
eligibility check can be done by Mateon responsible medical person or
myTomorrows   ● Guide and support physicians with per patient applications to
regulatory authorities   ● Physician education, support, and training for
approved EAP patient cases   ● Multi-lingual service provision   ● Forwarding of
orders to Mateons’ supply chain department   ● Forwarding safety reports and
product complaints sent to Impatients as required to Mateon applicable
department   ● Project management & reporting

 

2.RWD Services.

 

  ● Database set-up   ● Database programing   ● Protocol development   ● Data
monitoring

 

3.Fees

 

Set-up Fee

 

Mateon will pay to Impatients a set-up fee in the amount of USD 30,000 (thirty
thousand US dollar), payable in two tranches: (i) first tranche of USD 15,000
(fifteen thousand US dollar) payable upon signature of this Statement of Work;
(ii) second tranche of USD 15,000 (fifteen thousand US dollar) payable upon
treatment of the first patient.

 

Patient Fee

 

At the end of each month, Impatients will invoice Mateon a fee of USD 2,250 (two
thousand two hundred and fifty US dollar) for each patient treat with the
Product under Expanded Access.

 

RWD Service Fee

 

The RWD collection shall be free of charge, provided that and for as long as
Castor EDC provides the EDC to Impatients on a free of charge basis for COVID-19
related research. Parties will mutually agree on a fee or discontinuation of the
RWD services in case Castor will charge Impatients for the use of the EDC.

 



 

SOW#1 Mateon & Impatients (MyTomorrows)

 

  Page 1 | 2

 

 

MATEON THERAPEUTICS, INC.   IMPATIENTS N.V. acting under the trade name
myTomorrows                     By: /s/ Vuong Trieu   By: /s/ Pieter Erik de
Ridders Print Name: Vuong Trieu   Print Name: Pieter Erik de Ridders Title: CEO
  Title: General Counsel Date: 24 July 2020   Date: 23 July 2020

 



 

SOW#1 Mateon & Impatients (MyTomorrows)

 

  Page 2 | 2

